ACCEPTED
                                                                                                      14-18-00244-CV
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                    5/16/2018 4:14 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK




                                                                                   FILED IN
                                     NO. 14-18-00244-CV                     14th COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            5/16/2018 4:14:49 PM
GLEN HARGE                                      §         IN THE
                                                                            CHRISTOPHER A. PRINE
Plaintiff,                                      §                                    Clerk
                                                §
V.                                              §         14TH COURT
                                                §
ZACHARIAH SAKALLAH AND                          §
EDWIN VILLANUEVA                                §
Defendants.                                     §         COURT OF APPEALS


                  APPELLANT’S MOTION FOR VOLUNTARY DISMISSAL

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES Plaintiff, Glenn Harge, Movant herein, and brings this Motion for

Voluntary Dismissal of all Claims, and in support thereof, would show the court the following:

                                                    I.

          Appellant, Glenn Harge, asks the Court to enter an order dismissing the appeal filed by

Appellant Glenn Harge.

                                                    II.

          Appellant further states that on March 5, 2018, an Interlocutory Order of Dismissal was

entered against Plaintiff Glenn Harge in favor of Defendant Zachariah Sakallah.

          Appellant, having considered further litigation of the appeal, heretofore, seeks voluntary

dismissal of all appellant claims.

          WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court grants this

motion for dismissal, and for such other and further relief that may be awarded at law or in

equity.
Respectfully submitted,

Marshall Law Firm




By:
      CLEOPHUS MARSHALL, III
      Texas Bar No. 00797003
      Email: marshalllawfirm@yahoo.com
      123 South Flores
      San Antonio, TX 78204
      Tel. (210) 444-2536
      Fax. (210) 591-0488
      Attorney for Plaintiff
      Glenn Harge